Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-12, 15-17, 20-22, and 105-113 are currently pending and are under examination.
Benefit of priority is to April 28, 2017.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 15-17, 20-22, and 105-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preambles of Claims 10 and 11 are awkward in that the ‘exogenous sequence of interest’ is not stated to be a nucleic acid, and the ‘DNA transfection’ is removed from the exogenous sequence, that it, the DNA transfected into the cell is not stated to be the exogenous sequence. Claims 10(a) and 11(a) provide a result, but not a step or a manner in which to achieve the result of downregulating STING protein expression. Claims 10(b) and 11(b) should refer back to “the exogenous sequence”. For example, step (b) could be re-written as follows: --- the exogenous nucleic acid sequence of interest, wherein the exogenous nucleic acid sequence of interest encodes a ---.  Please review the entirety of the claims for language consistency.
Claims 12 and 106 lack antecedent basis in Claims 10 and 11, respectively.  Referring to Claim 10(c), for example, it is the nucleic acid encoding the endonuclease that is introduced into the T cells, and not the endonuclease protein. Therefore, reference to endonuclease protein in Claims 12 and 106 is not supported in Claims 10 and 11, respectively.
Claims 105 and 113 refer to the “recognition sequence is within a T cell receptor alpha constant region gene”, which lacks antecedent basis in Claim 10 and 11, respectively. Claim 10, for example, refers to the recognition sequence being present in the genome of said primary human T cells. It appears that the claims can be made more clear if the --- recognition sequence is present within a T cell receptor alpha constant region gene of the genome of the primary human T cell ----, for example. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 15-17, 20-22, and 105-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
Moriarity et al. (IDS; PCT SR; WO 2017/023801, published February 9, 2017) and
Gori et al. (IDS; PCT SR; WO 2016/182959).
Moriarity et al. teach the insertion of transgenes encoding cancer-specific T cell receptors (TCRs) (or CARs; page 46, [00239]; page 58) into human (page2, [0007], line 3) T cells using methods involving the endonucleases CRISPR, TALEN, meganuclease, or Mega-TAL (page 1, [0003]; Claim 15, 16, 107, 108), wherein the nucleic acid (DNA, mRNA) encoding the endonucleases are introduced into the cells (page 94; Claim 10(c), 11(c)). The genome integrated nucleic acid encoding the TCR sequence can disrupt a gene such as a checkpoint gene (page 2, [0005]; Claim 10(b), 11(b), 17, 109) wherein Table 9 at page 131 states is a T-cell receptor alpha locus TRAC gene (Claim 105, 113). The endonucleases CRISPR, TALEN, meganuclease, or Mega-TAL are multiplexed with gRNA to create double stand breaks in the genome for the insertion of the TCR nucleic acid sequence near the DSB (page 3, [0010]; Claim 10 “wherein clause” 1 of 3; Claim 11 “wherein clause” 1 of 3). The TCR sequence is flanked by at least two recombination arms that are complementary to the genomic sequence at the DSB (page 4, [0014]-[0015]; Claim 10 “wherein clause” 2 of 3; Claim 11 “wherein clause” 2 of 3). The TCR template can be ssDNA or dsDNA (page 3, [0011]; Claim 20, 110). The TCR transgene can be contained within a DNA mini-circle which may be introduced into the cell in circular or linear form (page 77. [00354]), taken to be a plasmid DNA template (Claim 21, 111; see also page 95) or linearized DNA template (Claim 22, 112).
Moriarity et al. recognize that the introduction of exogenous nucleic acids may result in cell toxicity and that altering cellular responses to DNA-dependent activators of IFN including STING will reduce the cellular toxicity to the exogenous nucleic acid (page 6, [0022]).  Moriarity et al. teach to provide compounds that are inhibitors of STING protein activity to prevent the expression of type I interferons (see pages 6-8, 14, 82, 83, 87). Moriarity et al. do not teach to downregulate STING protein expression in the T cells.
Gori et al. teach a similar method utilizing CRISPR/Cas mediated integration of nucleic acid encoding proteins in stem cells. Like Moriarity et al., Gori et al. also recognize that the stem cell viability is reduced when exogenous nucleic acid is introduced into the stem cell (see pages 42+). Gori et al. teach that stem cell viability enhancers are innate immune response antagonists that inhibit a signaling event required for the innate immune response of the stem cell to occur. At page 44, Gori et al. teach that innate immune response antagonist is a STING inhibitor, wherein the a small molecule is an inhibitor of STING protein or is an shRNA or siRNA inhibits or reduces the expression of STING protein.

	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute downregulation of the STING protein expression for the inhibition of STING protein activity in the method of Moriarity et al. because Moriarity et al. teach to provide compounds that are inhibitors of STING protein activity to prevent the expression of type I interferons and the resulting cell cytotoxicity and Gori et al. teach that the administration of small molecule inhibitors of STING protein or the administration of  shRNA or siRNA to inhibit or reduce the expression of STING protein are equivalent methods to enhance cell viability by inhibiting the signaling event required for the innate immune response in the cell (Claim 10(a), 11(a)). While neither Moriarity et al. or Gori et al. specifically teach that there will be a resulting increase in cells having targeted insertion of exogenous sequences into the genome, or result in increased insertion frequency of the exogenous sequences into the genome,  it follows that if the cells have increased viability because the STING protein is inhibited or expression of STING protein is reduced in the cell, then more cells will survive the transformation with the exogenous nucleic acid (Claim 10, preamble and “wherein clause” 3 of 3; Claim 11, preamble and “wherein clause” 3 of 3). 

	
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference or that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art (In re Keller, 208 USPQ 871, 881).	

MPEP 2144.06 Art Recognized Equivalence for the Same Purpose
II. SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smithv.Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656